UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 96-2064



ORETHA STEPP, Surviving spouse (divorced) of
Harold Willis,

                                                        Petitioner,

          versus

DIRECTOR, OFFICE OF WORKERS' COMPENSATION
PROGRAMS,   UNITED  STATES  DEPARTMENT  OF
LABOR; UNITED STATES STEEL MINING COMPANY,
INCORPORATED,

                                                       Respondents.



On Petition for Review of an Order of the Benefits Review Board.
96-0210-BLA)


Submitted:   April 15, 1997                 Decided:   May 29, 1997

Before WIDENER and WILKINS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Oretha Stepp, Petitioner Pro Se. Patricia May Nece, Jill M. Otte,
UNITED STATES DEPARTMENT OF LABOR, Washington, D.C.; Howard Gerald
Salisbury, Jr., KAY, CASTO, CHANEY, LOVE & WISE, Charleston, West
Virginia, for Respondents.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks review of the Benefits Review Board's decision

and order affirming the administrative law judge's denial of black

lung benefits pursuant to 30 U.S.C.A. §§ 901-945 (West 1986 & Supp.

1997). Our review of the record discloses that the Board's decision

is based upon substantial evidence and is without reversible error.
Accordingly, we affirm on the reasoning of the Board. Stepp v.
Director, Office of Workers' Compensation Programs, No. 96-0219-BLA

(B.R.B. June 20, 1996). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional
process.




                                                          AFFIRMED




                                2